Citation Nr: 1722298	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of fracture right tibia and fibula.

2.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to service-connected residuals of fracture right tibia and fibula.

3.  Entitlement to a higher initial rating for major depressive disorder (MDD) associated with residuals of fracture right tibia and fibula, currently evaluated as 50 percent disabling prior to November 7, 2015 and as 70 percent disabling from November 7, 2015.

4.  Entitlement to an effective date prior to November 7, 2015 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to November 7, 2015 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 (DEA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated September 2010 and August 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case lies with the RO in Providence, Rhode Island.

The September 2010 rating decision denied service connection for left hip condition, for RLS, and for depression and anxiety and entitlement to a TDIU.

In July 2016, the Board, in pertinent part, remanded the service connection issues along with the issue of a TDIU.

The August 2016 rating decision granted service connection was for MDD associated with residuals of fracture right tibia and fibula with an initial rating of 30 percent effective March 25, 2010; a 70 percent initial staged rating was assigned from April 21, 2016.  That rating decision also granted a TDIU and established basic eligibility to DEA from April 21, 2016.

Subsequently, in an October 2016 rating decision, the initial rating for MDD was increased from 30 percent to 50 percent from March 25, 2010 and an initial staged rating of 70 percent rating was assigned from November 7, 2015; an earlier effective date of November 7, 2015 was granted for the grant of TDIU and eligibility to DEA.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disability and for RLS, to include as secondary to service-connected residuals of fracture right tibia and fibula, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's MDD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  On March 25, 2010, the Veteran submitted a claim of entitlement to a TDIU.

3.  The Veteran's service-connected disabilities have been shown to render him unable to establish and maintain substantially gainful employment as of March 25, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for the period prior to November 7, 2015, for MDD associated with residuals of fracture right tibia and fibula have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  

2.  The criteria for an initial staged rating in excess of 70 percent, for the period from November 7, 2015, for MDD associated with residuals of fracture right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  

3.  The criteria are met for an effective date of March 25, 2010, but no earlier, for the grant of TDIU.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155(a), 3.400 (2016).

4. The criteria are met for an effective date of March 25, 2010, but no earlier, for the grant of basic eligibility to DEA.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155(a), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected MDD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

Further, prior to the initial adjudication of the claims for an earlier effective date for the grant of TDIU and DEA eligibility, in a September 2011 letter, the Veteran was provided with notice of how VA assigns disability ratings or effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO has also obtained a VA mental examination to determine the severity of the Veteran's MDD.  38 C.F.R § 3.159(c)(4).  The VA examination was based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected MDD, the Board finds that the VA examination obtained in this case was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Regulations require that where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's MDD is evaluated as 50 percent disabling for the initial period on appeal, and as 70 percent disabling beginning November 7, 2015, under Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Diagnostic Code 9434 uses the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign a rating based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran. The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in February 2013.  As such, the provisions of DSM-5 are not for application.

In VA psychiatry notes dated March, April, September, October, November and December 2010, the Veteran reported worsening mood due to chronic medical problems, financial strain and family stressors.  He endorsed decreased motivation and interest, sense of anhedonia, depression, and irritability.  On mental status examination, his hygiene was intact and his eye contact was good.  His speech was clear.  His affect was dysphoric.  His thought process was logical, linear and goal-directed.  He had no homicidal or suicidal ideation.  The assessment was MDD.

In May, June, and July 2010 VA psychology notes, the Veteran described continuing struggles with physical limitations which were distressing, worrisome and depressing.  He denied suicidal or homicidal ideation.  The Veteran was casually dressed, and his hygiene, concentration and speech were within normal limits.  His eye contact was appropriate.  His affect was restricted and his mood was dysphoric.  He reported that he and his wife have been getting along well.  He endorsed decrease in activity and motivation to engage in activity.  The assessment was recurrent, moderate MDD.

During a September 2010 VA mental disorders examination, the Veteran reported that he was married to his current wife for 15 years.  Past medical history included treatment for chronic pain syndrome, mood disorder due to pain, and alcohol abuse in early partial remission.  Presently, the Veteran was taking an antidepressant and received individual psychotherapy.  

His mood has been dysphoric and down for the last six weeks and he felt edgy, restless, worried, with continued difficulty sleeping, unrested, and fatigued.  His motivation, interest, ability to participate in things decreased; he felt frustrated that he was not able to be active secondary to physical limitations and poor stamina.

On psychiatric examination, the Veteran appeared clean and neatly groomed.  His speech was spontaneous and his attitude was cooperative.  His affect was full and his mood was "same as every day."  His attention and orientation was intact, and his thought process and thought content was unremarkable.  No delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or homicidal/suicidal thoughts were shown.  He understood the outcome of his behavior and that he had a problem.  He had no panic attacks.  His impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene, and there was no problem with activities of daily living.  His remote and immediate memory was normal but recent memory was mildly impaired.  He was found to be capable of managing financial affairs.  In regard to employment history, he had worked for a postal office for over 30 years but retired in 2001.  He was currently not employed.  The diagnosis was adjustment disorder with depressed mood, and a GAF score of 70 was assigned.  The examiner noted that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

A January 2011 VA psychiatry note states that the Veteran's symptoms were better controlled with current regimen.  He reported to be feeling "better" with improved mood, less negativity, and reduced anxiety and frustration.  However, in February 2011, he reported recent setbacks and increased depressed mood.  In March, April and May 2011, he stated his mood remained stable.  He denied distressing depressive symptoms but rather moments of depressed mood.  In June 2011, he reported that he and his wife enjoyed a trip together.  He expressed having positive interaction with his wife and them getting along well.  In August, September, November and December 2011, he reported more depressed mood related to increase in stressors.  He continued to report lack of motivation, financial strain, family issues, and decreased activity.  On mental status examination, his hygiene was intact and his eye contact was good.  His speech was clear.  His affect was dysphoric but interactive and spontaneous.  His thought process was logical, linear and goal-directed.  He had no homicidal or suicidal ideation.  The assessments were mood disorder due to chronic pain and recurrent, moderate MDD.

In a January 2012 VA psychology note, the Veteran reported that he continued to report lack of motivation, anhedonia, sleep disturbance, decreased activity, financial strain, and family conflict.  He endorsed less family conflict during this appointment.  He was casually dressed, and his hygiene was intact.  His speech was within normal limits.  His responses were clear, coherent, and goal-directed.  His memory and concentration appeared within normal limits although not formally assessed.  His eye contact was appropriate.  His affect was broad and his mood was "about the same."  The Veteran stated that he had a relatively good day 50 percent of the time.

In a February 2012 VA psychology note, the Veteran continued to endorse depressed mood, decreased motivation, and fatigue.  He was casually dressed, and his hygiene was intact.  His speech was within normal limits.  His responses were clear, coherent, and goal-directed.  His memory and concentration appeared within normal limits although not formally assessed.  His eye contact was appropriate.  His affect was broad and his mood was "not that great."

In March and July 2012 VA psychiatry notes, the Veteran reported although he continued to have episodes of down mood, the episodes have been less severe and frequent.  He stated his temper had been well managed with no recent outbursts.  He and his wife had been getting along better.  It was noted that despite chronic stressors, his mood symptoms remained stable.  On mental status examination, his hygiene was intact and his eye contact was good.  His speech was clear.  His affect was dysphoric but interactive and spontaneous.  His thought process was logical, linear and goal-directed.  He had no homicidal or suicidal ideation.  The assessment was MDD.

In VA psychology notes dated October 2012, and February and March 2013, the Veteran reported that he and his wife visited family and enjoyed their time.  He endorsed low motivation, difficulty with worry, decreased sleep, and more negative thinking.  He was casually dressed, and his hygiene was intact.  His speech was within normal limits.  His responses were clear, coherent, and goal-directed.  His memory and concentration appeared within normal limits although not formally assessed.  His eye contact was appropriate.  His affect was broad and his mood was mostly euthymic.

In January and April 2013 VA psychiatry notes, the Veteran's mood had been grossly stable.  On mental status examination, his hygiene was intact and his eye contact was good.  His speech was clear.  His affect was dysphoric.  His thought process was logical, linear and goal-directed.  He had no homicidal or suicidal ideation.  The assessment was MDD.

An October 2013 VA social work assessment note reflects that the Veteran had been married for 17 years, and he was currently retired and disabled.  On mental status examination, he was alert and fully oriented.  His speech was clear, his affect was euthymic, and he reported his mood as "pretty good."  He denied past or current suicidal or homicidal ideation.  

VA psychology notes dated October and November 2014 note that the Veteran reported his mood remained relatively stable.  He denied suicidal or homicidal ideation.  He was casually dressed and his hygiene was intact.  His speech was within normal limits and his responses were clear, coherent, and goal directed.  Memory and concentration appeared within normal limits.  His eye contact was appropriate.  His affect was broad, and his mood was mostly euthymic.  The diagnosis was recurrent, moderate MDD, with mild symptoms, currently.

VA psychiatry notes dated November and December 2015 show that on mental status examination, the Veteran was fully alert and oriented, with adequate grooming.  His thought process was linear and logical.  He was attentive and had good eye contact.  There was no overt memory deficit.  His insight and judgement were adequate.  Diagnostic impressions included unspecified anxiety disorder and unspecified depressive disorder.  In a November 2015 VA psychiatry consultation report, the Veteran's thought process and content were circumstantial and his attention/concentration was mildly impaired.  He reported suicidal ideation with no intent or plan.  The diagnosis was recurrent, severe MDD.

An April 2016 private psychological evaluation report by Dr. J.P. notes that on clinical interview, the Veteran's attention/concentration spans were short and he was distracted.  He needed frequent reminders to focus and stay on task, but his recall for specifics was within normal limits.  His speech was intelligible but he was at times emotional.  He reported that he had a fair relationship with his family and that he was married to his second wife for 20 years.  They got along well.  He described himself as moderately to severely depressed.  He also reported chronic anxiety, mood swings, and irritability.  He had very few friends and rarely socialized.  

On mental status examination, the Veteran's mood was anxious/labile and his affect was labile.  His thought process was distracted but was not confused or disoriented.  There was no indication of delusions or compulsions, but he had obsessive thoughts about his life situation.  He was not troubled by phobias or unusual perceptual experiences.  There have been no recent disturbances in consciousness.  His attention/concentration spans varied, but he was oriented to person, place, and time. Short-term memory testing indicated mild to moderate problems with immediate/recent memory, but his remote memory was grossly intact.  He denied suicidal or homicidal ideation.

Dr. P. provided an opinion that "[i]t is at least as likely as not that [the Veteran's] chronic pain from his service-connected disability and the emotional difficulties and psychiatric disorder that have developed secondary to that disability prevent him from securing and following substantially gainful employment since he last worked in 2002.  Despite his financial concerns, he is not looking for work because of the severity of his somatic issues and mental health problems.  As noted above, he has severe physical limitations, including decreased mobility, required use of assistive devices, inability to drive, problems with lifting and carrying, lack of stamina, and chronic pain, all of which have resulted from his service connected disability.  These limitations would preclude him from any kind of physical employment.  His chronic pain also causes trouble concentrating.  These limitations, coupled with his depression, anxiety, and feelings of hopelessness, would make it extremely difficult to complete work tasks in a timely and acceptable manner."

Dr. P. found that the Veteran's somatic concerns and mental health issues have caused functional impairment in social and occupational functioning with deficiencies in most areas of his life to include social relationships, self-care, and activities of daily living as detailed above in this report, since at least 2010; his symptoms have escalated, and he has become more impaired as well as emotionally overwhelmed.  Dr. P. also noted that it was clear that his emotional issues are far more serious than the diagnosis of an adjustment disorder that was noted in a VA progress note in September of 2010.

In an affidavit dated May 2016, the Veteran reported extreme irritability, depression, and a long history of anger problems.  He stated that due to his interpersonal problems, he had lost many connections with friends and family. 

In September and October 2016 VA mental health outpatient notes, the Veteran endorsed low mood, anhedonia, hopelessness, insomnia, feeling tired/low energy, poor appetite, feelings of worthlessness/failure, and psychomotor agitation.  He denied death or suicide ideation.  On mental status examination, he appeared neat, clean and cooperative, with no psychomotor agitation or retardation.  He was alert and his attention and memory was intact.  His speech was normal and eye contact was appropriate.  His mood was depressed and his affect was appropriate.  His thought process was linear, logical and goal directed, with no delusions or ideas of reference.  There were no hallucinations, illusions or though insertion or withdrawal. His judgement, insight, and impulse control were intact.  The DSM-5 diagnoses were persistent depressive disorder with anxious distress, adjustment disorder with mixed anxiety and depressed mood.

Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted beginning March 25, 2010, to coincide with the effective date of the grant of service connection.  Notably, in the April 2016 private psychological evaluation report, Dr. P. found that the Veteran's somatic concerns and mental health issues have caused functional impairment in social and occupational functioning with deficiencies in most areas of his life, to include social relationships, self-care, and activities of daily living as detailed above in this report, since at least 2010.  While the Veteran did not express many symptoms indicative of a 70 percent rating (obsessive rituals, abnormal speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene), he expressed severe impairment in his ability to function around others, affecting both his occupational and social life.  The Board finds that, giving the Veteran the benefit of the doubt, his overall disability picture beginning March 25, 2010, is best represented by a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.

However, the Board finds that at no point during the period on appeal is a rating higher than 70 percent warranted.  There is no indication that the Veteran has had symptoms indicative of a 100 percent rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  

Further, in reviewing the medical evidence as a whole, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  The Board observes that Dr. P. stated in the April 2016 psychological evaluation report that there was evidence of 'total occupational and social impairment.'  However, a health care provider's characterization of the severity of disability is not dispositive absent corroborating symptomatology, but it is probative evidence that the Board may take into consideration.  Here, the evidence of record shows that the Veteran has been married to his current wife for over 20 years now and they enjoyed travelling together and got along well despite some marital struggles caused by various life stressors.  He also reported that he had a fair relationship with his family, including his children.  Therefore, to the extent that social impairment was not destructive to his family life, the evidence does not demonstrate total social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Accordingly, while the Veteran has shown substantial social and occupational impairment, the evidence does not demonstrate total social and occupational impairment.  See id.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's MDD, the doctrine is not for application.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Dates

The Veteran is seeking an effective date prior to November 7, 2015 for the grant of TDIU and eligibility to DEA.

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2016).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, by virtue of the Board's decision, above, related to the Veteran's MDD disability rating, the Veteran has one disability rated at 40 percent or more, with sufficient additional disability that brings the combined rating to 70 percent or more throughout the pendency of this claim.  Thus, he meets the schedular requirement for a TDIU.  Moreover, the record shows that the Veteran retired from his job at the U.S. Postal Service in 2001 and the medical evidence establishes that the Veteran's chronic pain from his service-connected disability and the emotional difficulties and psychiatric disorder that have developed secondary to that disability prevent him from securing and following substantially gainful employment since he last worked in 2002.  

To that effect, a VA physician noted in October 2011 that "[p]ersistent and ongoing pain in the right leg which is increasing, as well as left hip pain because of right leg favoring, and restless leg syndrome, and peripheral vascular disease with status post surgery times two in right leg.  [The Veteran] is unable to walk without support, even for short distances.  The [Veteran] is unemployable because of the above mentioned problems."

Additionally, Dr. P. found in the April 2016 psychological evaluation report that despite his financial concerns, the Veteran was not looking for work because of the severity of his somatic issues and mental health problems.  It was noted that the Veteran had severe physical limitations, including decreased mobility, required use of assistive devices, inability to drive, problems with lifting and carrying, lack of stamina, and chronic pain, all of which have resulted from his service connected disability.  Dr. P. noted that these limitations would preclude the Veteran from any kind of physical employment and his chronic pain also caused trouble concentrating.  Further, these limitations, coupled with his depression, anxiety, and feelings of hopelessness, would make it extremely difficult to complete work tasks in a timely and acceptable manner.

In sum, the evidence of record establishes that the physical manifestations of the Veteran's service-connected residuals of fracture right tibia and fibula, combined with the psychological manifestations of the MDD associated with the residuals of fracture right tibia and fibula, which is also service-connected, have rendered him unable to obtain and maintain substantially gainful employment since March 25, 210.  A TDIU is therefore awarded as of the date of the Veteran's claim.

In this regard, an effective date prior to March 25, 2010 is not shown to be warranted for the TDIU claim.  A review of the claims and communications made by the Veteran prior to March 25, 2010 are not shown to allege entitlement to TDIU.  Thus, the earliest date of a formal claim for TDIU is shown to be the March 25, 2010 claim wherein the Veteran referred to his "inability to work" due to symptoms associated with service-connected injuries and conditions.  Therefore, the Board concludes that the effective date of the Veteran's TDIU should be March 25, 2010, but no earlier.  The appeal is granted to this extent. 

The Board also finds that March 25, 2010 is also the appropriate date for basic entitlement to DEA for the following reasons.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

In this case, by virtue of the Board's award of an earlier effective date of March 25, 2010 for a TDIU, and since the effective date for DEA benefits was directly related to a finding that the Veteran had a total disability that was permanent in nature by virtue of his TDIU rating, the Veteran is also entitled to an earlier effective date of March 25, 2010 for eligibility for Chapter 35 benefits.  To that extent also, this appeal is granted.

Further, the Board finds that the Veteran is not entitled to an effective date prior to March 25, 2010 for the grant of entitlement to DEA benefits.  Because the Veteran has not been shown to be in receipt of a total disability rating prior to March 25, 2010, entitlement to DEA benefits cannot be granted prior to this date.  The evidence fails to show any basis other than total disability for which he would be entitled to DEA benefits, thus March 25, 2010, is the earliest date for which such entitlement is warranted.  As such, VA regulations do not provide for an effective date earlier than the date the Veteran was entitled to a total disability rating - i.e., March 25, 2010. 

In sum, an effective date of March 25, 2010 is warranted for the grant of TDIU and for basic entitlement to DEA benefits. 


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for MDD associated with residuals of fracture right tibia and fibula, prior to November 7, 2015, is granted subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 70 percent for MDD associated with residuals of fracture right tibia and fibula, from November 7, 2015, is denied.

An effective date of March 25, 2010, but no earlier, for the grant of TDIU is granted subject to controlling regulations governing the payment of monetary awards.

An effective date of March 25, 2010, but no earlier, for the grant of basic eligibility to DEA benefits is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

In July 2016, the Board remanded the service connection claims for new examinations and medical opinions as to the etiology of any currently diagnosed left hip and right leg disabilities.

The Veteran was afforded VA orthopedic and neurological examinations in August 2016.  Although the VA examiner provided negative opinions, the examiner also noted that the Veteran has several significant risk factors for left hip and right leg conditions which include anticoagulation with warfarin, chronic steroid use, history of alcohol dependence and extensive peripheral arterial disease with history of abdominal aortic aneurysm repair, femorofemoral bypass and femoral popliteal bypass.  The examiner further stated that "[i]t is not possible at this time to determine the etiology of any currently diagnosed [left hip and right leg disabilities] in this [V]eteran at this time.  It is advised that the [V]eteran receive Rheumatology and Vascular Surgery evaluations."

In light of these statements, the Board finds that the August 2016 VA orthopedic and neurological examinations were not sufficient to make a decision on the issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate); see also Stegall v. West, 11 Vet.App. 268, 271 (1998).  Consequently, a rheumatology and/or vascular surgery evaluation is necessary in this case to address the nature and etiology of the claimed left hip and right leg disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records for the Veteran, dated from October 2016 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA rheumatology and/or vascular surgery examination to ascertain the current nature and etiology of the claimed left hip and right leg disabilities.  The claims file should be made available to the examiner for review.  The examiner should undertake any evaluation and/or testing deemed necessary.

After examination of the Veteran and review of the claims file and the examination results, the examiner should provide opinions as to the following:

(a)  List all of the Veteran's left hip and right leg diagnoses, to include restless leg syndrome.

(b)  If the Veteran is not currently diagnosed with a left hip disorder, provide a detailed explanation of the rationale.  In particular, the examiner is requested to consider and address the Veteran's several significant risk factors for left hip and right leg conditions, which include anticoagulation with warfarin, chronic steroid use, history of alcohol dependence and extensive peripheral arterial disease with history of abdominal aortic aneurysm repair, femorofemoral bypass and femoral popliteal bypass.  

(c) For each diagnosed left hip and/or right leg disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is etiologically related to his service. 

(d) For each diagnosed left hip and/or right leg disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated (chronically worsened) by the Veteran's service-connected residuals fracture right tibia and fibula.

A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

3.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate period of time for response.  Thereafter, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


